Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-20 depend from claim 1), a camera optical lens comprising, from an object side to an image side: 
a first lens;
a second lens;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens; and
a seventh lens;
wherein the camera optical lens satisfies following conditions:
1.51≤f1/f≤2.50,
1.70≤n2≤2.20,
-2.00≤f3/f4≤0.00;

1.70≤n7≤2.20;
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
f4 denotes a focal length of the fourth lens;
n2 denotes a refractive index of the second lens;
n7 denotes a refractive index of the seventh lens;
R13 denotes a curvature radius of an object-side surface of the seventh lens; and
R14 denotes a curvature radius of an image-side surface of the seventh lens.
One of the closest prior art is Tsai et al (U.S. Patent 8,599,495 B1), which has seven lens elements, and meets the condition f1/f=1.77, which is greater than 1.51 and less than 2.50; but at least fails to teach or fairly suggest the first lens and seventh lens having a refractive index greater than 1.70 and less than 2.20.
An object of the present invention is to provide a camera optical lens system, having ultra-thin wide-angle camera lenses with good optical characteristics and fully corrected aberration(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 11-7-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. directed to various arrangements of camera optical lens systems, which have seven lens elements, but fails to teach and/or fairly suggest the combination of claimed elements, with all the conditional statements of the claimed invention:
	Tsai				U.S. Patent 8,599,495 B1
	Nitta et al			U.S. Patent Pub. 2021/0396979 A1
	Lyu				U.S. Patent Pub. 2019/0146189 A1
	Chen				U.S. Patent Pub. 2019/0146185 A1
	Chen et al			U.S. Patent Pub. 2017/0235110 A1
	Kubota et al			U.S. Patent Pub. 2016/0377841 A1
	Son				U.S. Patent Pub. 2016/0170180 A1
	Chen				U.S. Patent Pub. 2016/0161721 A1
	Chang	 et al			U.S. Patent Pub. 2016/0131874 A1
	Hashimoto			U.S. Patent Pub. 2016/0124191 A1
	Chen				U.S. Patent Pub. 2016/0033743 A1
	Huang				U.S. Patent Pub. 2016/0033742 A1
	Kubota et al			U.S. Patent Pub. 2015/0268448 A1
	Fukaya			U.S. Patent Pub. 2015/0226941 A1
	Shinohara et al		U.S. Patent Pub. 2015/0009578 A1
	Sekine			U.S. Patent Pub. 2014/0376105 A1
	Tsai et al			U.S. Patent Pub. 2014/0043694 A1.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner 
Art Unit 2872